Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	The election filed on 06/09/2022 in response to the Office Action of 04/14/2022 is acknowledged and has been entered.
Applicant has elected Group II, claims 15-16, 18, 20-23, 26-30, 32-33, 35, 37 and 47-50, drawn to a method for treating a hematologic cancer in a subject comprising administering a therapy comprising an anti-CD30 antibody drug conjugate and prophylactically administering a granulopoiesis stimulating factor, wherein the granulopoiesis stimulating factor is administered beginning with cycle 1 of the administration of anti-CD30 antibody drug conjugate.
Because applicant did not distinctly and specifically point out any supposed errors in the restriction requirement, the election has been treated as an election without traverse. See MPEP 818.03(a).

3.	Claims 1-7, 9, 12-16, 18, 20-30, 32-33, 35, 37-40, 42-43, 45-50, 52-53, 56-57,
72, 77-78, 90-91 and 95-96 are pending in the application. Claims 1-7, 9, 12-14, 24-25, 38-40, 42-43, 45-46, 52-53, 56-57, 72, 77-78, 90-91 and 95-96 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/09/2022.

4.	Claims 15-16, 18, 20-23, 26-30, 32-33, 35, 37 and 47-50 are currently under prosecution.

Priority
5.	Applicant’s claim under 35 U.S.C. §§ 119(e) and/or 365(c) for benefit of the earlier filing date of applications, is acknowledged.  

Claim Objections
6.	Claims 22-23 and 48-49 are objected because they are duplicates.
	Claim 47: “mcg” in last line of claim 47 should be “mg”; “6 mg/dose” should be “6 mg/day”.

7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

9.	Claims 15, 26-27, 32-33, 35 and 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FDA (FDA, Adcetris, HIGHLIGHTS OF PRESCRIBING NFORMATION, 1 November 2014, pages 1-19, IDS).
	Claims 15, 26-27, 32-33, 35 and 37 are herein drawn to a method for treating a hematologic cancer in a subject comprising administering a therapy comprising an anti-CD30 antibody drug conjugate and prophylactically administering a granulopoiesis stimulating factor, wherein the granulopoiesis stimulating factor is administered beginning with cycle 1 of the administration of anti-CD30 antibody drug conjugate, wherein the granulopoiesis stimulating factor is a granulocyte-colony stimulating factor (G-CSF).
	FDA teaches that ADCETRIS (brentuximab vedotin) is an anti-CD30-antibody-drug conjugate (see entire document, e.g. page 14); brentuximab vedotin is used for treating patients with hematological malignancies such as Hodgkin lymphoma and systemic anaplastic large cell lymphoma (see page 3). FDA addresses the problem of neutropenia as a side effect of Adcetris therapy; see page 6 under section 5.3 (hematologic toxicities). FDA teaches that “the dose of ADCETRIS should be held for Grade 3 or 4 neutropenia until resolution to baseline or Grade 2 or lower; consider G-CSF prophylaxis for subsequent cycles in patients who experience Grade 3 or 4 neutropenia in the previous cycle; in patients with recurrent Grade 4 neutropenia despite the use of G-CSF prophylaxis, consider discontinuation or dose reduction of ADCETRIS to 1.2 mg/kg”; see page 4.
	For claims 32-33 and 35, FDA teaches ADCETRIS as an intravenous infusion over 30 minutes every 3 weeks; see page 3.
	For claim 37, FDA teaches combination therapy of ADCETRIS and dacarbazine; see page 8.
	It is noted that the claims 15, 26-27, 32-33, 35 and 37 are not limited a subject that has not received anti-CD30 antibody drug conjugate therapy previously, or a subject has not experienced treatment-emergent grade 3-4 neutropenia after anti-CD30 antibody drug conjugate administration; thus, the teachings of FDA read on the claimed invention.

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

11.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

12.	Claims 15, 16, 18, 20-21, 22-23, 28-30 and 47-50 are rejected under 35 U.S.C. 103 as being unpatentable over FDA (FDA, Adcetris, HIGHLIGHTS OF PRESCRIBING NFORMATION, 1 November 2014, pages 1-19, IDS) in view of Renwick et al. (Biodrugs 2009, 23(3): 175-186).
	Claims 16, 18, 20-21, 22-23, 28-30 and 47-50 are herein drawn to the method of claim 15, wherein the granulopoiesis stimulating factor is administered to a subject that has not received anti-CD30 antibody drug conjugate therapy previously, or wherein the subject has not experienced treatment-emergent grade 3-4 neutropenia after anti-CD30 antibody drug conjugate administration, wherein the granulopoiesis stimulating factor is administered in a dose range from 5 to 10 mg/kg/day, or 300 to 600 mg/day, or 6 mg/day, wherein the granulopoiesis stimulating factor is given intravenously.
	The teachings of FDA have been set forth in the above rejection of claims 15, 26-27, 32-33, 35 and 37 under 35 U.S.C. 102(a)(1).
	FDA does not teach treatment schedules and dose of the granulopoiesis stimulating factor administration.
	However, these deficiencies are remedied by Renwick et al.
	Renwick et al. teach that primary prophylaxis with filgrastim (beginning
in the first cycle of chemotherapy) reduced the incidence of febrile neutropenia in cancer patients; see entire document, e.g. abstract. Renwick et al. teach that filgrastim and pegfilgrastim are rhG-CSF (recombinant human granulocyte colony-stimulating factor) see second paragraph of left col. on page 178. Renwick et al. teach intravenously administration and dosages of filgrastim and pegfilgrastim; see left col. of page 179, page 180. Renwick et al. teach that cancer is non-Hodgkin’s lymphoma (NHL); see Table 1.
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the references so as to treat hematologic cancer in a patient comprising primary prophylaxis with G-CSF (beginning in the first cycle of anti-CD30 antibody-drug conjugate). One would have been motivated to do so because FDA teaches that ADCETRIS (brentuximab vedotin) is an anti-CD30-antibody-drug conjugate, brentuximab vedotin is used for treating patients with hematological malignancies such as Hodgkin lymphoma and systemic anaplastic large cell lymphoma, and the problem of neutropenia as a side effect of Adcetris therapy, and consider G-CSF prophylaxis for subsequent cycles in patients who experience Grade 3 or 4 neutropenia in the previous cycle; Renwick et al. teach that primary prophylaxis with G-CSF (beginning in the first cycle of chemotherapy) reduced the incidence of febrile neutropenia in lymphoma patients. Thus, one of ordinary skill in the art would have a reasonable expectation of success that by combining the teachings of the references so as to treat hematologic cancer in a patient comprising primary prophylaxis with G-CSF (beginning in the first cycle of anti-CD30 antibody-drug conjugate), because the problem of neutropenia as a side effect of anti-CD30-antibody-drug conjugate therapy as taught by FDA, and primary prophylaxis with G-CSF (beginning in the first cycle of chemotherapy, e.g. anti-CD30-antibody-drug conjugate therapy) reduced the incidence of febrile neutropenia in lymphoma patients as taught by Renwick et al.
With regard to schedules, and routes of administration recited in the instant claims, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have determined the most appropriate doses, schedules, and routes of administration, so as to practice the disclosed process of treating the condition as effectively as possible, because dose, route of administration, application scheme, repetition and duration of treatment will be in general dependent on the nature of the disease (type, grade, and stage of the tumor etc.) and the patient (constitution, age, gender etc.), and will be determined by the medical expert responsible for the treatment. Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have a reasonable expectation of success to do so to optimize the effectiveness of the treatment. Applicant is reminded that it is a common objective in the art to establish a dose, schedule, and route of delivery that is both safe and effective, so as to achieve optimal therapeutic effect and maximal benefit.  See In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980) (“[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” (citations omitted)).  See In re Peterson, 65 USPQ2d 1379 1382 (CA FC 2003):  “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”

Conclusion
13.	No claim is allowed.

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN XIAO whose telephone number is (571)270-3578.  The examiner can normally be reached at M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu (571-272-0839) can be reached.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YAN XIAO/Primary Examiner, Art Unit 1642